DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not provide support for a pair of flanges and a front member and a rear member, as the specification indicates these elements as being the same.  A strict reading of claim 3 would require a front member and a rear member in addition to the pair of flanges recited in claim 1.  At present the specification does not appear to support this structure.  The specification does provide support for a pair or arms as the rear member, although the claims would require to be amended to reflect this structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 line 2, the claim recites “a front member and a rear member”, however, as per the instant specification the front member and rear member are in fact the flanges, see paragraph 17.  As such it is unclear if the applicant intends to claim a pair of flanges and a front member and a rear member as individual elements, or as being the same elements as indicated by the specification.
Claims 4 and 5 are rejected due to their dependence upon claim 3.
Regarding claim 5, it is unclear if “a first brake pedal” and “a second brake pedal” are intended to reference the earlier recited “a brake pedal”.  It is suggested that “a first brake pedal having a first size” be changed to “the brake pedal having a first size”, and “a second brake pedal having a second size” be changed to “the brake pedal having a second size”.
Claim Rejections - 35 USC § 102
Claim(s) 1-4, 6, 7, 12-16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,882,084 to Eatinger.

Re-claim 2, the attachment member, or opening, is in a form of an open bracket.  As stated above, this opening is capable of receiving a brake pedal.
Re-claim 3, the attachment member 2 comprises a front member 3 and a rear member 6, the rear member comprises a stepped shape, the front member 3 and the rear member 6 are separated by a first distance at an upper end 5 thereof, and separated by a second distance at a lower end 9 thereof.  The positions of upper end and lower end are subjective.
Re-claim 4, the second distance is greater than the first distance, as illustrated in figure 3.
Re-claim 6, the arm member 1 is provided in a curved shape.  The arm member has curved shapes at the point of connection with the attachment member 2 and at a lower portion 13.
Re-claim 7, the arm member 1 comprises a grip.  The central portion of the arm can be gripped by an operator.
Re-claims 12 and 15, the weighted member is formed from a dense metal (such as lead, see column 2 lines 49-52) and is replaceable with weights of various values (see column 3 lines 1-6), and is capable of including weights of between 1 and about 10 pounds as desired.

Re-claim 14, the attachment member is removable and replaceable with respect to the weight, or with respect to a brake pedal.
Re-claim 16, supplemental weights, such as different weights, are capable of being attached to the arm member.
Re-claim 21, Eatinger discloses a device, comprising: 25a. an elongated curved arm member 1 (the arm has curved features); b. an attachment member 2 located at one end of the arm member, the attachment member comprises a pair of flanges (members 3 and 6) that define an opening; and c. a weighted member 18 is located at an opposite end of the arm.  The opening is capable of receiving and engaging a brake pedal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eatinger.
Eatinger is silent regarding the distances assigned to the first distance (such as a range of about 3/8 inch to about 3/4 inch) and the second distance (such as a range from about 3/4 inch to about 1 1/2 inch).  Selecting these values is within the knowledge of the artisan, as the range selection or shape is dependent upon the desired and necessary size of the opening, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to have selected for the first distance and the second distance the recited ranges, as these ranges do not address any stated problem in the art or are intended to address any disclosed deficiency, and it appears that having the opening of Eatinger with the stated ranges would have allowed the device to function as intended, in addition, the selection of the size of the opening is one of a change in shape to meet a required opening size in order to properly receive an external element.
Response to Arguments
13.	Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive.   As noted above, the instant specification discloses the flanges as being the front member and the rear member (paragraph 17).  Using this definition the Office may assign the members 3 and 6 as flanges, as one is positioned in front of the other.  The positions of the .
Allowable Subject Matter
14.	Claims 17-19 are allowed.
15.	Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
17.	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 4, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657